DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendments were received from applicant on 3/27/2020 and 7/01/2021.
Claims 1-8, 10 and 17-22 are amended.
Claims 9 and 11-16 are canceled.
Claims 1-8, 10 and 17-22 are remaining in the application.
The amended Specification is accepted.
Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The dependency of claim 22 is corrected from being lined out to claim 18.
Allowable Subject Matter
8.	Claims 1-8, 10 and 17-22 (as amended by applicant, and examiner above) are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed gyroscopic boat roll stabilizer configured to be installed in a boat, comprising: a gimbal including a support frame and enclosure configured to precess about a gimbal axis; a flywheel assembly rotatably mounted inside the enclosure for generating a torque that is applied to counter a rolling motion of the boat; a braking system for controlling precession of the enclosure, the braking system comprising: a first actuator connected between the support frame and the enclosure to resist precession in a first direction about the gimbal axis; a second actuator connected between the support frame and the enclosure to resist precession in a second direction about the gimbal axis; wherein the first actuator and the second actuator are configured to enable precession in the first and second directions of up to at least 45 degrees a manifold connected in a fluid flow path between the first and second actuators; the manifold having a main valve; the main valve connected to the first and second actuators by respective fluid lines that allow fluid flow between the main valve and the corresponding actuator; wherein the manifold further comprises first and second hydraulic accumulators operatively connected to the main valve on a low pressure side of the main valve.
Nor:
The claimed gyroscopic boat roll stabilizer configured to be installed in a boat, comprising: a gimbal including a support frame and enclosure configured to precess about a gimbal axis; a flywheel assembly rotatably mounted inside the enclosure for generating a torque that is applied to counter a rolling motion of the boat; a braking system for controlling precession of the enclosure, the braking system comprising: a first actuator including a first fluid cylinder connected between the support frame and the enclosure to resist precession in a first direction about the gimbal axis; a second actuator including a second fluid cylinder connected between the support frame and the enclosure to resist precession in a second direction about the gimbal axis; a manifold connected in a fluid flow path between the first and second fluid cylinders; a first bypass line establishing providing a fluid low path between first and second ends of the first cylinder that bypasses the manifold; and a second bypass line establishing providing a fluid low path between first and second ends of the first second cylinder that bypasses the manifold.
As specifically claimed by applicant.
Conclusion
10.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose gyroscopic boat roll stabilizers for ships, boats and watercraft.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
4/21/2022